Appeal from a judgment of the Supreme Court (Devine, J.), entered November 2, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent restricting petitioner’s visitation privileges.
In 2005, while an inmate at Eastern Correctional Facility in Ulster County, certain visitation restrictions were placed on petitioner following a visiting room incident in which he destroyed property and injured several correction officers. Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination restricting his visitation. Supreme Court dismissed the petition, and petitioner now appeals.
As we noted previously in our decision in Matter of Tafari v *1540Goord (55 AD3d 1176 [2008]), once petitioner was transferred to Clinton Correctional Facility in Clinton County in 2007, and the visitation restrictions ceased to be effective, his challenge to the determination was rendered moot. His current challenge to that determination is also moot, particularly when petitioner was transferred to Upstate Correctional Facility in Franklin County in July 2010, where there are currently no visitation restrictions imposed upon him (see Matter of Tafari v Fischer, 76 AD3d 1149 [2010]).
Mercure, J.E, Peters, Rose, Kavanagh and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.